DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5 are pending in the application and are currently under examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In the present application, the claimed invention is directed to an abstract idea. 
Step 1, Statutory Category: Yes – Claim 1 recites "a system Therefore, the claim is drawn to an apparatus, which does fall under the statutory categories of invention. 
Step 2A, Prong 1, Judicial Exception: Yes – Claim 1 recites “generate a first estimated time to perform a diagnostic scan of the subject based on demographic information and clinical information of the patient; and control the x-ray source and detector to perform the diagnostic scan of the subject at the first estimated time responsive to a first confidence level of the first estimated time above a threshold.”  These limitations of claim 1 recited directly above set forth the abstract idea, as the only structures required to perform these limitations are an x-ray source, a detector, a data acquisition system, a computing device, and a memory.  This limitation, as presently drafted, is a limitation that, under its broadest reasonable interpretation, covers the performance of a mental process as it is regarding a concept relating to controlling an imaging system. For example, a user could generate a first estimated time to perform a scan based on merely looking at a patient’s height, weight, or another piece of demographic/clinical information of that patient. Subsequently, this user could control the components of the imaging system to perform the scan at the estimated time based on their confidence in their estimate. That is, nothing in the claim element precludes the step from practically being performed in the mind. Thus, the claim recites a mental process and/or organizing human activity abstract idea. 
Step 2A, Prong 2, Integrated into Practical Application: No – The claim recites the following additional elements: “an x-ray source,” “a detector,” “a data acquisition system,” “a computing device,” and “a memory.” The use of these additional elements does not integrate the judicial exception into a practical application as they are merely used to perform the judicial exception. These additional elements, taken individually or in combination, merely amount to insignificant post-solution activity and do not integrate the judicial exception into a practical application. Accordingly, this claim is directed to an abstract idea. 
Step 2B, Invention Concept: No – Similar to Step 2A, Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. Accordingly, the claim is directed to an abstract idea and is not eligible subject matter under 35 U.S.C. 101. 
Claims 2-5 are also rejected under 35 U.S.C. 101 because they rely on the same abstract idea as the independent claim, as set forth above. Additionally, the dependent claims do nothing more than further limit the specificity of the abstract idea, and do not remedy the patentability issues described above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Profio et al. (US 2017/0000447 A1, published more than one year before effective filing date of claimed invention, hereinafter "Profio") in view of Bae et al. (US 5687208 A, hereinafter “Bae”), and further in view of Feuerlein et al. (US 2010/0249582 A1, hereinafter “Feuerlein”). 

Regarding claim 1, Profio discloses an "imaging system" (Profio: [0005]) including "an acquisition unit that includes a computed tomography (CT) detector configured to collect imaging data based on a scan prescription" (Profio: [0005]), and further discloses: 
A system ("imaging system" Profio: [0005]), comprising: 
an x-ray source that emits a beam of x-rays ("X-ray source 112 that projects a beam of X-rays" Profio: [0021]) towards a subject to be imaged ("projected X-rays that pass through a patient 123 (e.g., object of interest)" Profio: [0021]); 
a detector that receives the x-rays attenuated by the subject ("detector array 114 includes a plurality of detector elements 116 that are arranged in rows and channels that together sense the projected X-rays that pass through a patient 123 (e.g., object of interest)" Profio: [0021]); 
a data acquisition system (DAS) ("data acquisition system (DAS) 148 in the acquisition subsystem 142 samples analog data from detector elements 116" Profio: [0034]) operably connected to the detector ([Fig. 1 shows the detector array 114 to be operably connected to the data acquisition system (DAS) 148.]); and 
a computing device (“processing unit 118” Profio: Fig. 1) operably connected to the DAS ([Fig. 1 shows the processing unit 118 to be operably connected to the data acquisition system (DAS) 148.]) and configured with executable instructions in non-transitory memory ("tangible and non-transitory computer readable medium includes one or more computer software modules configured to direct one or more processors" Profio: [0006]) that when executed cause the computing device to:
generate a first estimated time to perform a diagnostic scan of the subject based on demographic information and clinical information of the patient (“determine select scan settings from a plurality of scan settings based on the scan attribute and the one or more patient characteristics” Profio: Abstract); and 
control the x-ray source and the detector to perform the diagnostic scan of the subject (“if the scan prescription is confirmed, at 218, medical image data is acquired corresponding to the scan prescription. For example, the acquisition subsystem 142 may govern the rotation speed and position of the gantry 110, power and timing signals of the X-ray source 112, and position of the motorized table 122 during the scan based on the scan settings of the scan prescription” Profio: [0077], Fig. 2) at the first estimated time responsive to a first confidence level (“confirmation of the scan prescription based on the different or disparity between the acquisition condition target and the candidate acquisition condition of the scan prescription” Profio: [0067]) of the first estimated time above a threshold (“the processing unit 118 may compare the difference … with a predetermined threshold” Profio: [0067]). 

While Profio discloses the limitations described above, Profio is not being relied on for teaching: 
generate a first estimated time to perform a diagnostic scan of the subject based on demographic information and clinical information of the patient; and 
control the x-ray source and the detector to perform the diagnostic scan of the subject at the first estimated time responsive to a first confidence level of the first estimated time above a threshold.

However, in a similar invention in the same field of endeavor, Bae teaches “an apparatus and method for predicting organ specific contrast enhancement prior to computed tomography scanning of a patient” (Bae: Col. 1), including the ability to “coordinate the time of the scan with the time of greatest levels of contrast in the region of interest” (Bae: Col. 1), and further teaches: 
generate a first estimated time to perform a diagnostic scan ("predict the time a scan should be started and the duration of the scan" Bae: Col. 2; "allows prediction of contrast enhancement levels and duration of those enhancement levels prior to injection of the contrast agent and without the need of low dose x-rays" Bae: Col. 3) of the subject based on demographic information ("input of patient specific information to customize the operation to the particular patient. This includes patient specific variables such as weight, age, height and gender" Bae: Col. 4) and clinical information of the patient ("a patient with a known history of heart failure or increased age will most certainly have a cardiac output below normal. If this is the case, the invention of the parent allows adjustment of the standard variables accordingly" Bae: Col. 4); and 
control the x-ray source and the detector to perform the diagnostic scan ("performing the scan within the period that the enhancement exceeds the threshold" Bae: Col. 5; "CT scan computer (or the shared computer on a combined system) can determine as well as implement the injection protocol and the scan parameters" Bae: Col. 9) of the subject ("allow these values to be adjusted according to the patient's age, gender, weight and height" Bae: Col. 9) at the first estimated time ("determine the proper delay after initiating the injection to begin scanning as well as an optimum scan duration" Bae: Col. 20) responsive to a first confidence level ("information provided the operator with a means to adjust various scan parameters such as scan duration, scan start time and table speed, to be certain that the scan took place during a period when the predicted enhancement was above a threshold enhancement" Bae: Col. 3) of the first estimated time above a threshold ("providing a means for determining the optimum scan start time when the predicted enhancement level exceeds the threshold" Bae: Col. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the apparatus for predicting computed tomography contrast enhancement as taught by Bae. One of ordinary skill in the art would have been motivated to make this modification because of the "significant improvements over the prior art and allow prediction well within acceptable limits of accuracy" (Bae: Col. 21). Furthermore, this modification allows an operator to "best predict when the scan should occur" (Bae: Col. 4) and "allows the operator to predict, prior to starting an injection, whether tissue enhancement will successfully attain a threshold, whether the tissue enhancement level will be maintained above the threshold for the entire scan duration, and the proper scan delay to allow the scan to begin at a time when the tissue enhancement level exceeds the threshold value" (Bae: Col. 21). 

	While Examiner finds that Bae teaches the above claimed limitations, Bae does not specifically recite the term “confidence level.” 

However, in a similar invention in the same field of endeavor, Feuerlein teaches a system and method for using confidence scores “in forecasting bolus arrival at the volume of interest” (Feuerlein: [0014]) and “acquiring a diagnostic scan of the volume of interest at the forecasted time” (Feuerlein: [0015]), and further teaches a confidence level (“confidence score may represent the level of certainty associated with the ability of the corresponding trigger-ROI to accurately predict the arrival of the bolus within the volume of interest” Feuerlein: [0038]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the confidence scores to predict bolus arrival as taught by Feuerlein. One of ordinary skill in the art would have been motivated to make this modification “to accurately predict the arrival of the bolus within the volume of interest” (Feuerlein: [0038]). Regarding the use of confidence levels to estimate scan times, the confidence levels are used “as a level of confidence in the ability of the time of arrival of the bolus within the VOI to be forecasted” (Feuerlein: [0041]). 

	Regarding claim 2, the combination of Profio, Bae, and Feuerlein discloses: 
	The system of claim 1, as described above. 
	Profio further discloses: 
wherein the computing device (“processing unit 118” Profio: Fig. 1) is further configured with executable instructions in non-transitory memory ("tangible and non-transitory computer readable medium includes one or more computer software modules configured to direct one or more processors" Profio: [0006]) that when executed cause the computing device to:
control the x-ray source ("X-ray source 112” Profio: Fig. 1) and the detector ("detector array 114” Profio: Fig. 1) to perform a monitoring scan (“a scout or preliminary scan” Profio: [0043]) of a region of interest (ROI) of the subject responsive to the first confidence level below the threshold (“the processing unit 118 may determine that the scan prescription is not confirmed” Profio: [0067]), the monitoring scan comprising a low-dose, short-duration scan relative to the diagnostic scan (“a scout or preliminary scan” Profio: [0043]; [It is commonly known in the art that a scout scan is an initial scan performed prior to a diagnostic scan with minimal detail needed, and thus will be of shorter-duration and lower-dose than the subsequent diagnostic scan.]); 
generate a second estimated time to perform the diagnostic scan of the subject (“If the scan prescription is not confirmed, at 216, the processing unit 118 identifies an alternative scan prescription, such as a second scan prescription” Profio: [0068]) based on projection data acquired during the monitoring scan (“second scan prescription may include one or more alternative select scan settings relative to the scan prescription identified at 210” Profio: [0068]); and 
control the x-ray source and the detector to perform the diagnostic scan of the subject at the second estimated time responsive to a second confidence level of the second estimated time above the threshold (“if the scan prescription is confirmed, at 218, medical image data is acquired corresponding to the scan prescription” Profio: [0077]).

While Profio discloses the limitations described above, Profio is not being relied on for teaching: 
control the x-ray source and the detector to perform a monitoring scan of a region of interest (ROI) of the subject responsive to the first confidence level below the threshold, the monitoring scan comprising a low-dose, short-duration scan relative to the diagnostic scan; 
generate a second estimated time to perform the diagnostic scan of the subject based on projection data acquired during the monitoring scan; and 
control the x-ray source and the detector to perform the diagnostic scan of the subject at the second estimated time responsive to a second confidence level of the second estimated time above the threshold.

However, in a similar invention in the same field of endeavor, Bae teaches “an apparatus and method for predicting organ specific contrast enhancement prior to computed tomography scanning of a patient” (Bae: Col. 1), including the ability to “coordinate the time of the scan with the time of greatest levels of contrast in the region of interest” (Bae: Col. 1), and further teaches: 
control the x-ray source and the detector to perform a monitoring scan of a region of interest (ROI) of the subject ("low-dose x-rays are taken of the organ to be scanned. Images are constructed from the low-dose x-rays and the images are displayed for the operator to determine when the enhancement level in the organ is sufficient to begin a full dose scan" Bae: Col. 3) responsive to the first confidence level below the threshold ("to determine when the enhancement level in the organ is sufficient to begin a full dose scan" Bae: Col. 3 ; “the operator can further increase the accuracy of the prediction by predicting and low-dose monitoring enhancement in a region of interest and comparing the prediction with the actual measurement from the monitoring to update or revise the predicted tissue enhancement function. In this way, the invention uses feedback from actual enhancement measurements to fine tune the predictions” Bae: Col. 5), the monitoring scan comprising a low-dose, short-duration scan relative to the diagnostic scan ("performs a base line scan over a distinct region of interest. The base line scan is a low-dose or partial scan in which the x-ray dosage is reduced substantially less than a typical scan" Bae: Col. 5); 
generate a second estimated time to perform the diagnostic scan of the subject (“operator can determine the proper delay after initiating the injection to begin scanning as well as an optimum scan duration" Bae: Col. 20) based on projection data acquired during the monitoring scan ("optimal set of scan parameters can be adjusted based on actual enhancement measurements acquired with low-dose scanning" Bae: Col. 4); and 
control the x-ray source and the detector to perform the diagnostic scan of the subject at the second estimated time responsive to a second confidence level of the second estimated time above the threshold ("injecting a test dose of contrast agent and measuring with low dose x-rays the elapsed time for the contrast agent to reach the region of interest. Thereafter, a full dose of contrast agent is injected and a scan is initiated after lapse of the previously measured time delay" Bae: Col. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the apparatus for predicting computed tomography contrast enhancement as taught by Bae. One of ordinary skill in the art would have been motivated to make this modification because of the "significant improvements over the prior art and allow prediction well within acceptable limits of accuracy" (Bae: Col. 21). Furthermore, this modification allows an operator to "best predict when the scan should occur" (Bae: Col. 4) and "allows the operator to predict, prior to starting an injection, whether tissue enhancement will successfully attain a threshold, whether the tissue enhancement level will be maintained above the threshold for the entire scan duration, and the proper scan delay to allow the scan to begin at a time when the tissue enhancement level exceeds the threshold value" (Bae: Col. 21). 

While Examiner finds that Bae teaches the above claimed limitations, Bae does not specifically recite the term “confidence level.” 

However, in a similar invention in the same field of endeavor, Feuerlein teaches a system and method for using confidence scores “in forecasting bolus arrival at the volume of interest” (Feuerlein: [0014]) and “acquiring a diagnostic scan of the volume of interest at the forecasted time” (Feuerlein: [0015]), and further teaches a confidence level (“confidence score may represent the level of certainty associated with the ability of the corresponding trigger-ROI to accurately predict the arrival of the bolus within the volume of interest” Feuerlein: [0038]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the confidence scores to predict bolus arrival as taught by Feuerlein. One of ordinary skill in the art would have been motivated to make this modification “to accurately predict the arrival of the bolus within the volume of interest” (Feuerlein: [0038]). Regarding the use of confidence levels to estimate scan times, the confidence levels are used “as a level of confidence in the ability of the time of arrival of the bolus within the VOI to be forecasted” (Feuerlein: [0041]). 

	Regarding claim 5, the combination of Profio, Bae, and Feuerlein discloses: 
	The system of claim 1, as described above. 
	Profio is not relied on for teaching: 
	wherein the first estimated time comprises a timing prediction of peak contrast enhancement in a region of interest (ROI) of the subject.
However, in a similar invention in the same field of endeavor, Bae teaches “an apparatus and method for predicting organ specific contrast enhancement prior to computed tomography scanning of a patient” (Bae: Col. 1), including the ability to “coordinate the time of the scan with the time of greatest levels of contrast in the region of interest” (Bae: Col. 1), and further teaches: 
	wherein the first estimated time ("determine how long the predicted enhancement level exceeded the threshold enhancement" Bae: Col. 3) comprises a timing prediction ("start time and duration of a sufficient level of contrast in the region of interest" Bae: Col. 1) of peak contrast enhancement in a region of interest (ROI) of the subject ("information provided the operator with a means to adjust various scan parameters such as scan duration, scan start time and table speed, to be certain that the scan took place during a period when the predicted enhancement was above a threshold enhancement" Bae: Col. 3; "providing a means for determining the optimum scan start time when the predicted enhancement level exceeds the threshold" Bae: Col. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the apparatus for predicting computed tomography contrast enhancement as taught by Bae. One of ordinary skill in the art would have been motivated to make this modification because of the "significant improvements over the prior art and allow prediction well within acceptable limits of accuracy" (Bae: Col. 21). Furthermore, this modification allows an operator to "best predict when the scan should occur" (Bae: Col. 4) and "allows the operator to predict, prior to starting an injection, whether tissue enhancement will successfully attain a threshold, whether the tissue enhancement level will be maintained above the threshold for the entire scan duration, and the proper scan delay to allow the scan to begin at a time when the tissue enhancement level exceeds the threshold value" (Bae: Col. 21). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Profio, Bae, and Feuerlein as applied to claims 1-2 above, and further in view of Hsieh et al. (US 2018/0144466 A1, hereinafter “Hsieh”).

	Regarding claim 3, the combination of Profio, Bae, and Feuerlein discloses: 
	The system of claim 2, as described above. 
	The combination of Profio, Bae, and Feuerlein are not relied on for teaching: 
	wherein the computing device is configured with a first deep learning model and a second deep learning model, wherein the first deep learning model generates the first estimated time and the second deep learning model generates the second estimated time.
	However, in a similar invention in the same field of endeavor, Hsieh teaches an “apparatus for improved deep learning for image acquisition” (Hsieh: Abstract) including a “first deep learning network” (Hsieh: [0004]) and a “second deep learning network” (Hsieh: [0004]), and further teaches: 
wherein the computing device is configured with a first deep learning model (“first deep learning network” Hsieh: [0004]) and a second deep learning model (“second deep learning network” Hsieh: [0004]), wherein the first deep learning model generates the first estimated time (“first deep learning network to learn a first set of imaging system configuration parameters based on a first set of inputs” Hsieh: [0004]) and the second deep learning model generates the second estimated time (“second deep learning network generated from the first deep learning network of the training learning device, the deployed learning device configured to provide a second imaging system configuration parameter to the imaging system in response to receiving a second input for image acquisition” Hsieh: [0004]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the deep learning medical systems and methods for image acquisition as taught by Hsieh. One of ordinary skill in the art would have been motivated to make this modification because “[d]eep learning machines can provide computer aided detection support to improve their image analysis with respect to image quality and classification” (Hsieh: [0070]). In addition, the improved imaging devices “facilitate improved image acquisition and reconstruction to provide improved diagnostic accuracy” (Hsieh: [0049]). 

Regarding claim 4, the combination of Profio, Bae, Feuerlein, and Hsieh discloses: 
	The system of claim 3, as described above. 
	Profio further discloses: 
	wherein the computing device (“processing unit 118” Profio: Fig. 1) is further configured with executable instructions in non-transitory memory ("tangible and non-transitory computer readable medium includes one or more computer software modules configured to direct one or more processors" Profio: [0006]) that when executed cause the computing device to: 
reconstruct an image from data acquired during the diagnostic scan (“data is processed to reconstruct an image” Profio: [0024]); 
receive, via an operator console communicatively coupled to the computing device, an indication of image quality for the image (“calculated image quality” Profio: [0064]). 
	The combination of Profio, Bae, and Feuerlein are not relied on for teaching: 
	update one or more of the first deep learning model and the second deep learning model based on the indication of image quality.

However, in a similar invention in the same field of endeavor, Hsieh teaches an “apparatus for improved deep learning for image acquisition” (Hsieh: Abstract) including a “first deep learning network” (Hsieh: [0004]) and a “second deep learning network” (Hsieh: [0004]), and further teaches: 
update one or more of the first deep learning model and the second deep learning model based on the indication of image quality (“update acquisition engine 1430 parameters based on image quality and/or other output characteristics determined by the reconstruction engine 1440” Hsieh: [0140]).
In paragraph [0129], Hsieh notes: “As shown in the example of FIG. 15A, each of the acquisition engine 1430, reconstruction engine 1440, and diagnosis engine 1450 communicates with an associated learning and improvement factory 1520, 1530, 1540 for feedback evaluation and training and, also, includes a deployed deep learning device 1522, 1532, 1542, respectively (e.g., a CNN, RNN, other deep neural network, deep belief network, recurrent neural network, other machine learning, etc.) to aid in parameter selection, configuration, data processing, outcome determination, etc.” Since Hsieh discloses that the acquisition engine … includes a deployed deep learning device, the limitation of updating one or more of the deep learning models is thus taught by Hsieh’s disclosure of updating the acquisition engine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the deep learning medical systems and methods for image acquisition as taught by Hsieh. One of ordinary skill in the art would have been motivated to make this modification because “[d]eep learning machines can provide computer aided detection support to improve their image analysis with respect to image quality and classification” (Hsieh: [0070]). In addition, the improved imaging devices “facilitate improved image acquisition and reconstruction to provide improved diagnostic accuracy” (Hsieh: [0049]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793